Citation Nr: 0121627	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left lung disorder 
due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a left lung condition, a stomach ulcer, and a tumor of the 
left clavicle due to exposure to Agent Orange.  The veteran 
appealed these determinations to the Board.

In an October 1999 decision, the Board also denied service 
connection for a left lung condition, a stomach ulcer and a 
tumor of the left clavicle.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2000 Joint Motion, 
the parties requested that the portion of the Board's October 
1999 decision addressing the issue of entitlement to service 
connection for a left lung disorder due to exposure to Agent 
Orange be vacated and remanded to the Board for further 
development.  The parties further requested that the issues 
of entitlement to service connection for a stomach ulcer and 
a tumor of the left clavicle be dismissed as the veteran 
withdrew his appeals on those issues.  

The Court granted the motion and, in an order issued in 
November 2000, vacated the Board's decision pertaining to the 
issue of entitlement to service connection for a left lung 
disorder due to exposure to Agent Orange, and remanded the 
matter to the Board.  The other two issues were dismissed.  


REMAND

Initially, it is noted that, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim, including requesting any necessary examinations and 
obtaining any relevant opinions.  

In the November 2000 Joint Motion, the parties agreed that 
the veteran should be provided a "thorough and 
contemporaneous" examination, complete with skin and 
serology tests, to ascertain the etiology of his left lung 
condition.  The parties indicated in the Joint Motion that 
the examiner should be provided with "information about 
[Appellant's] tumor type" and in this regard, provided with 
the claims folder and an opportunity to review the evidence 
contained therein.  The parties also agreed that veteran 
should be afforded skin and serology testing in order to 
determine the likelihood that the veteran's left lung 
disorder was related to coccidioides immitis.  Therefore, the 
Board concludes that the case must be returned to the RO for 
further evidentiary development.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for a left lung 
disorder.  All identified records should 
be obtained.  

3.  The veteran should be provided the 
opportunity to submit any additional 
medical statements from his private 
physicians who have treated him for Agent 
Orange exposure including Manoj H. 
Majmudar, M.D. as indicated in his January 
1995 correspondence.

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including the service 
medical records and the relevant medical 
opinions, which should be provided to 
him/her prior to the examination.  

After a thorough examination, including 
serology and skin tests (to determine the 
likelihood that the veteran's left lung 
disorder is related to coccidioides 
immitis), as well as any other tests 
deemed indicated by the examiner, and a 
review of the claims file, the examiner 
should indicate for the record whether it 
is at least as likely as not that the 
veteran's left lung condition began in 
service; or is otherwise related to his 
military service, including exposure to 
Agent Orange.  The examiner should 
provide a complete explanation for any 
conclusions reached.  

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and allowed an appropriate period of 
time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


